Exhibit 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of April 5, 2018,
by and between LeMaitre Vascular, Inc., a Delaware corporation with its
principal place of business at 63 Second Avenue, Burlington, Massachusetts 01803
(“Seller”), and Specialty Surgical Instrumentation, Inc., a Tennessee
corporation with its principal place of business at 3034 Owen Drive, Antioch, TN
37013 (“Buyer”). Buyer and Seller are referred to in this Agreement collectively
as “Parties” and individually as a “Party”.

RECITALS

WHEREAS, Seller manufactures, markets and sells the products identified on
Schedule 1.1 attached hereto (the “Products”); and

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Purchased
Assets (as defined below), on the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

AGREEMENT

ARTICLE I

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

1.1 Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will sell, convey, transfer, assign and deliver, as
applicable, free and clear of all Liens, except for Permitted Liens, to Buyer
all of its right, title and interest in and to all of the assets, properties and
business of Seller solely related to, used exclusively or held for use
exclusively in, and required exclusively for, the manufacture, production,
marketing, sale and distribution of the Products, as described in Section 1.1
below except for those assets that are Excluded Assets (collectively, the
“Purchased Assets”), that exist on the Closing Date:

 

  (a) All of Seller’s rights and interest in the Registrations, including the
original (or if originals are not available, copies thereof) documents in the
possession or control of Seller evidencing the Registrations issued to Seller by
the applicable regulatory authority, as listed in Schedule 1.1(a);

 

  (b) All (i) Intellectual Property, (ii) Transferred Know-How, and (iii) Seller
Intangible Property listed in Schedule 1.1(b);

 

  (c) All finished goods in Seller’s inventory in Burlington, Massachusetts (the
“Finished Goods”) in Seller’s possession or control as of 6:00 p.m. ET on the
Closing Date;

 

  (d) All customer lists, including each customer’s order and purchase history
and pricing history;



--------------------------------------------------------------------------------

  (e) All sales and marketing and training assets and materials related to the
Products (physical, digital and electronic);

 

  (f) all Books and Records exclusively Related to the Business or Products;

 

  (g) All Manufacturing instructions listed in Schedule 1.1(g);

 

  (h) All Product drawings and specifications listed in Schedule 1.1(h);

 

  (i) All Technical files, device master records and test reports listed in
Schedule 1.1(i); and

 

  (j) all other assets exclusively Related to the Business that are not Excluded
Assets, including but not limited to manufacturing equipment, all as listed on
Schedule 1.1(j).

 

1.2 Excluded Assets. Notwithstanding anything to the contrary set forth in this
Agreement, the Purchased Assets shall exclude all assets, tangible or
intangible, of Seller and its Affiliates (the “Excluded Assets”) other than
those specifically listed or described in Section 1.1. For the avoidance of
doubt, the Excluded Assets specifically include all know-how, trade-secrets,
technology, equipment, tooling and materials (including components or raw goods)
related to the manufacture of Balloons, all tooling and all other equipment not
exclusively used in the manufacture of the Products, and all inventory other
than Finished Goods.

 

1.3 Assumed Liabilities. Upon and after the Closing, Buyer agrees to assume,
pay, discharge and perform when required and lawfully due, the Assumed
Liabilities.

 

1.4 Excluded Liabilities. Buyer shall not assume any Liabilities of Seller (such
non-assumed Liabilities being the “Excluded Liabilities”) other than the Assumed
Liabilities specifically assumed and set forth in Section 1.3. Without limiting
the generality of the foregoing, in no event shall Buyer or any of its
Affiliates assume or incur any Liability in respect of, and Seller shall remain
bound by and liable for, and shall pay, discharge or perform when due, the
following Liabilities of Seller:

 

  (a) all Liabilities for (1) Taxes relating to the Business or the Purchased
Assets for any Pre-Closing Tax Period and (2) Taxes of Seller or any Affiliate
of Seller whenever and however arising, including Taxes arising from or relating
to the transactions contemplated by this Agreement and Taxes arising from
Seller’s operations (except as specifically otherwise set forth herein);

 

  (b) all Liabilities in respect of Contracts that are not specifically included
in the Purchased Assets, and all other Excluded Assets;

 

  (c) all product liability, warranty and similar claims for Losses or injury to
person or property, claims of infringement of Intellectual Property Rights,
legal proceedings against Seller or its Affiliates, and all other Losses or
liabilities, including liabilities from or relating to rebates, credits,
discounts, price commitments and incentives, Taxes or other obligations to
Taxing Authorities, regardless of when made or asserted, arising out of or
incurred in connection with the conduct of the Business on or before Closing,
including but not limited to those for Products manufactured or sold before the
Closing (but excluding Products manufactured by Seller prior to the Closing Date
and sold by Buyer after the Closing Date to the extent of any abuse or misuse
of, or failure to properly store, any Product by Buyer or any third party or to
the extent related to Buyer’s sales or marketing activities);

 

  (d) all Indebtedness, accrued expenses, accounts payable or other payment
obligations of the Seller or the Business that do not constitute or are excluded
from the Assumed Liabilities;

 

2



--------------------------------------------------------------------------------

  (e) all Liabilities for and Losses relating to Seller’s employees, contractors
or agents, including but not limited to any resulting from Liabilities under
benefit plans which provide health, welfare, pension or other payments or
benefits;

 

  (f) Any Liabilities for and Losses relating to any asset that is not a
Purchased Asset or Assumed Liability, including those Related to Excluded Assets
and Excluded Liabilities.

 

  (g) All Liabilities incurred by Seller and arising out of or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the Related Agreements and the consummation of the transactions contemplated
hereby and thereby, including Taxes and fees and expenses of counsel,
accountants and other experts; and

 

  (h) All known and unknown Liabilities and Losses Related to the Business or
Purchased Assets existing at Closing or incurred by Seller prior to the Closing
(including those arising from or relating to Seller’s use, ownership or
operation of the Business or the Purchased Assets on or prior to the Closing)
that are not explicitly included in the Assumed Liabilities.

ARTICLE II

PURCHASE PRICE

 

2.1 Purchase Price. As consideration for the Purchased Assets being acquired by
Buyer hereunder, Buyer shall transfer to Seller Seven Million Four Hundred
Thousand U.S. Dollars (US$7,400,000.00) (“Purchase Price”) at Closing.

 

2.2 Allocation of Purchase Price; Tax Treatment. Buyer and Seller agree to use
commercially reasonable efforts to agree upon the allocation of the
consideration payable hereunder amongst the Purchased Assets within a reasonably
prompt period following the Closing. Buyer and Seller agree that their
respective tax returns (including IRS Form 8594 – Asset Acquisition Statement)
relating to the transfer of the Purchased Assets hereunder will be consistent
with such allocation.

 

2.3 Payment. Buyer will pay the Purchase Price by wire transfer of immediately
available funds to the following bank account:

Bank: JP Morgan Chase

Address: 270 Park Ave.

New York, NY 10017

Beneficiary: LeMaitre Vascular, Inc.

Account No.: 957126085

Bank Routing: 021000021

SWIFT No.: CHASUS33

 

2.4 No Additional Consideration. The Parties hereby agree that the express terms
of this Agreement and the Related Agreements fully define all consideration,
compensation, and benefits, monetary or otherwise, to be paid, granted, or
delivered to the other Party in connection with the transactions contemplated
herein.

 

3



--------------------------------------------------------------------------------

ARTICLE III

CLOSING AND POST-CLOSING

 

3.1 Time. Subject to the terms and conditions of this Agreement, the closing
(“Closing”) of the transactions contemplated by this Agreement and the purchase
and sale of the Purchased Assets shall take place on the date hereof (the
“Closing Date”). All proceedings shall occur simultaneously and all documents
and agreements shall be executed and delivered simultaneously. The Closing may
or may not be conducted in person, but the transaction shall be considered to
have occurred in Massachusetts. Any purchase orders for Product received by
Seller at any time before 4:30pm ET on the Closing Date shall be fulfilled by
Seller and Seller shall be entitled to the proceeds of such sales. Seller shall
forward to Buyer any purchase orders received at or after 4:30pm ET on the
Closing Date for fulfillment by Buyer, redacted for any other products of
Seller.

 

3.2 Procedure at the Closing. At the Closing, the Seller shall transfer title to
all of the Purchased Assets to Buyer. Seller shall deliver to Buyer proper
assignments, conveyances and bills of sale sufficient to convey to Buyer good
and valid title to all the Purchased Assets free and clear of all Liens, except
for Permitted Liens, as well as such other instruments of conveyance necessary
to effect or evidence the transfers contemplated hereby. On or before the
Closing, Seller shall execute and deliver to Buyer all of the documents and
agreements required to be executed and delivered by it pursuant to Section 3.3.
On or before the Closing, Buyer shall execute and deliver to Seller all of the
documents and agreements required to be executed and delivered by it pursuant to
Section 3.4 and deliver the Purchase Price pursuant to Article II.

 

3.3 Closing Deliverables of Seller. At the Closing, Seller shall deliver to
Buyer:

 

  (a) All items of the Purchased Assets that are not necessary or useful for the
provision of services set forth in the Transition Services Agreement (as defined
below);

 

  (b) The Bill of Sale, duly executed by Seller, in substantially the form
attached hereto as Exhibit A;

 

  (c) Duly executed regulatory letter in substantially the form attached hereto
as Exhibit B;

 

  (d) Duly executed Transition Services Agreement in the form attached hereto as
Exhibit C (“Transition Services Agreement”);

 

  (e) Duly executed Balloon Supply Agreement (“Balloon Supply Agreement”) in the
form attached hereto as Exhibit D;

 

  (f) Duly executed Trademark Assignment Agreement in the form attached hereto
as Exhibit E;

 

  (g) Duly executed Quality Agreement in the form attached hereto as Exhibit F;
and

 

  (h) Such other bills of sale, assignments and other instruments of transfer or
conveyance as Buyer may reasonably request or as may otherwise be necessary to
evidence and effect the sale, assignment, transfer, conveyance and delivery of
the Purchased Assets to Buyer.

 

3.4 Closing Deliverables of Buyer. At the Closing, Buyer shall deliver to
Seller:

 

  (a) The Purchase Price by wire transfer in accordance with Section 2.3;

 

  (b) The bill of sale, duly executed by Buyer, in substantially the form
attached hereto as Exhibit A;

 

  (c) Duly executed Transition Services Agreement in the form attached hereto as
Exhibit C;

 

4



--------------------------------------------------------------------------------

  (d) Duly executed Balloon Supply Agreement in the form attached hereto as
Exhibit D;

 

  (e) Duly executed Trademark Assignment Agreement in the form attached hereto
as Exhibit E; and

 

  (f) Such other bills of sale, assignments, assumptions and other instruments
of transfer or conveyance as Seller may reasonably request or as may otherwise
be necessary to evidence and effect the sale, assignment, transfer, conveyance
and delivery of the Purchased Assets to Buyer and the assumption of the Assumed
Liabilities by Buyer.

 

3.5 Transition Services. Seller shall provide reasonable technical, regulatory,
and other requested assistance to Buyer as set forth in the Transition Services
Agreement in connection with the activities contemplated under this Agreement.
Notwithstanding anything set forth in this Agreement, Buyer grants Seller all
rights necessary under the Purchased Assets solely and exclusively to perform
the services set forth in the Transition Services Agreement until the earlier
termination or expiration of the Transition Services Agreement.

 

3.6 Remaining Purchased Assets. Upon a schedule to be agreed to in writing by
the Parties pursuant to the Transition Services Agreement, the Purchased Assets
not delivered at Closing, if any, shall be delivered to Buyer, as arranged by
Buyer at Buyer’s cost at a mutually agreed upon time or times.

 

3.7 Implementation and Regulatory Costs and Activities. Except as expressly
provided in the Related Agreements, Buyer shall be responsible for all
regulatory and implementation costs and activities for the Purchased Assets
following the Closing, except for Seller disclosure obligations.

 

3.8 Finished Goods Evaluation. On the next business day following the Closing
Date, Seller and Buyer shall cause to be taken a SKU and physical inventory of
the Finished Goods (the “Finished Goods Evaluation”), the date of the Finished
Goods Evaluation being the “Finished Goods Date”. The Finished Goods Evaluation
shall be conducted at Seller’s facility in Burlington, Massachusetts. Seller and
Buyer shall each bear their respective costs and expenses relative to the
Finished Goods Evaluation. Seller and Buyer shall each have representatives
present during the Finished Goods Evaluation. Both Buyer and Seller agree that
during the conduct of the Finished Goods Evaluation, no sales or other
transactions shall be conducted. If the value of the Finished Goods is less than
$301,000, then Seller shall refund the difference to Buyer on a
dollar-for-dollar basis within thirty (30) days of the Finished Goods Date; and
if the value of the Finished Goods is greater than $301,000, then Buyer shall
pay to Seller the difference on a dollar-for-dollar basis within thirty
(30) days of the Finished Goods Date. The value of Finished Goods that
constitutes non-sellable samples and evaluation inventory that is either with or
held for sales representatives shall be valued at $0. For the purposes of this
Section 3.8, the value of the Finished Goods shall be the Seller’s standard cost
of the Finished Goods for each SKU as previously disclosed to Buyer, which
amounts already include any required reserves as reflected in Seller’s books.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows, as of the date hereof:

 

4.1 Status. Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Tennessee.

 

4.2 Power and Authority. Buyer has the power and authority to execute and
deliver this Agreement and the other agreements contemplated hereby, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby to be consummated by it. Buyer has taken all
action necessary to authorize the execution and delivery of this Agreement and
the other agreements contemplated hereby, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby to be consummated by it.

 

4.3 Enforceability. This Agreement has been duly executed and delivered by Buyer
and constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

 

4.4 No Violation. The execution and delivery by Buyer of this Agreement and any
other agreement or document to be delivered by it in connection herewith, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer of the transactions contemplated hereby and thereby will
not: (a) contravene any provision of the certificate of incorporation or
formation document, charter or by-laws or similar organizational document of
Buyer; (b) violate or conflict with any applicable Law; or (c) require the
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, any court or tribunal or any other Person
(except for Consents already obtained).

 

4.5 No Commissions. Buyer has not incurred any obligation for any finders’,
brokers’ or agents’ fees or commissions or similar compensation in connection
with the transactions contemplated hereby for which it is not solely
responsible.

 

4.6 No Litigation. There is no action, litigation, suit, claim, investigation,
proceeding, or administrative action pending or threatened against or by Buyer,
or seeking to restrain or prohibit Buyer from entering into this Agreement, or
challenging or seeking to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement or the Related Agreements or to prohibit the
Closing or the performance of any other obligation hereunder that, if adversely
determined, would materially impair Buyer’s ability to perform its obligations
hereunder.

 

4.7 Solvency. Buyer is not insolvent and will not be rendered insolvent by any
of the transactions contemplated by this Agreement and the Related Agreements.
“Insolvent” means, with respect to any Person, that the sum of the debts and
other probable Liabilities of such Person exceeds the present fair saleable
value of such Person’s assets

 

6



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as expressly set forth below, Seller represents and warrants to Buyer as
follows as of the Closing Date that the statements contained in this Article V
are true and correct, except as set forth in the disclosure schedule dated and
delivered as of the Closing by Seller to Buyer (the “Seller’s Disclosure
Schedule”), which is attached to this Agreement as Exhibit I. For the avoidance
of doubt, none of the representations or warranties of Seller speak to any
Excluded Asset.

 

5.1 Status. Seller is duly organized, validly existing and in good standing
under the Laws of the State of Delaware.

 

5.2 Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and the Related Agreements, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby to be consummated by it. Seller has taken all action necessary to
approve and authorize the execution and delivery of this Agreement and the
Related Agreements, the performance of its obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby to be consummated
by it.

 

5.3 Enforceability. This Agreement has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and
general equitable principles.

 

5.4 No Violation. The execution and delivery by Seller of this Agreement, the
Related Agreements, and any other agreement or document to be delivered by it in
connection herewith, the performance by Seller of its obligations hereunder and
thereunder, and the consummation by Seller of the transactions contemplated
hereby and thereby will not: (a) contravene any provision of the certificate of
incorporation or formation document, charter, or bylaws or similar
organizational document of Seller; (b) violate or conflict with any applicable
Law; (c) result in the creation or imposition of any Lien upon or with respect
to any of the Purchased Assets; (d) violate or constitute a default, an event of
default or an event creating rights of acceleration, termination, cancellation,
imposition of additional obligations or loss of rights under any Contract:
(1) to which Seller is a party, (2) of which Seller is a beneficiary or (3) by
which Seller or any of the Purchased Assets is bound; (e) require the consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, any court or tribunal or any other Person; or (f) result
in the creation of any Liens upon any of the Purchased Assets.

 

5.5 No Commissions. Except for a success fee payable solely by Seller to High
Peaks Partners, LLC, Seller has not incurred any obligation for any finders,’
brokers’ or agents’ fees or commissions or similar compensation in connection
with the transactions contemplated hereby for which it is not solely
responsible.

 

5.6 Title. Seller is the true and lawful owner of, and has good and valid title
to, the Purchased Assets free and clear of all Liens, except for Permitted
Liens.

 

7



--------------------------------------------------------------------------------

5.7 Sufficiency. Except for the assets subject to the terms and conditions set
forth in each of the Transition Services Agreement and the Balloon Supply
Agreement, the Purchased Assets will be sufficient for the conduct and operation
of the Business by Buyer following the Closing so long as and to the extent that
Buyer conducts and operates the Business in substantially the same manner as
Seller currently conducts and operates the Business and as Seller conducted and
operated the Business in the six (6) months prior to the Closing Date.

 

5.8 Registrations; Compliance with Laws.

 

  (a) There are no proceedings pending or threatened, have not been in the two
(2) years prior to closing, and to Seller’s Knowledge, no circumstances that
exist that could result in a revocation, cancellation, or suspension of any
Registration listed in Schedule 1.1(a). Seller is the exclusive owner of the
Registrations and has not granted any right of reference or license with respect
thereto.

 

  (b) Seller is in compliance in all material respects with the Federal Food
Drug and Cosmetic Act and has obtained all permits necessary for the Products
pursuant to Title 21 of the Code of Federal Regulations, Parts 800 through 1299
(21 CFR Parts 800-1299). No consents from the Food and Drug Administration or
any other Governmental Authority are required in order to transfer the
Registrations, to the extent transferable.

 

  (c) Seller has maintained records relating to the development, manufacture,
testing, storage, handling, labeling, packaging, sale, marketing, promotion,
distribution, import, or export of the Products in compliance in all material
respects with all applicable Laws. The Seller has submitted to the FDA and any
other applicable Governmental Authority all required supplemental applications,
notices, and annual or other reports and information, including adverse
experience reports and product deviation reports, related to the development,
manufacture, testing, storage, handling, labeling, packaging, sale, marketing,
promotion, distribution, import, or export of the Products.

 

  (d) Seller has not received any written or other notice of any actual or
threatened investigation, inquiry, recall, inspection, or audit of, or
administrative or judicial action, hearing, or enforcement proceeding against
Seller or its directors, officers, employees, contractors, or agents involving
allegations of violation of any Law concerning the Products or the ownership,
development, testing, manufacturing, operation, storage, distribution,
warehousing, packaging, labeling, handling, sale, promotion, or marketing
thereof. To Seller’s Knowledge, there is no act, omission, event, or
circumstance relating to the activities of the Seller that would reasonably be
expected to give rise to or lead to any Product recall or termination or
suspension of sale of the Products.

 

  (e) Except as set forth on Schedule 5.8(e), Seller has not recalled,
suspended, or discontinued any lots or units of the Products or conducted a
market withdrawal of any lots or units of the Products in the five (5) years
prior to the Closing Date.

 

  (f) The Seller has not been notified of any pending inspections by any
Governmental Authority and does not have to take and/or implement any corrective
and/or preventive actions resulting from an order of a Governmental Authority.
Seller is in compliance in all material respects with all Laws and orders
applicable to the Business. The representations and warranties contained in this
Section 5.8 shall not be deemed to relate to tax matters, which are governed by
Section 5.12.

 

5.9 RESERVED.

 

5.10 Disclaimer Regarding Sales Data. In connection with Buyer’s due diligence
of the Products, Buyer has received past Product sales data, including as a part
of the Purchased Assets. Buyer understands that past Product sales data provided
by Seller does not provide any guaranties or warranties regarding future sales
of Product, and Buyer shall have no claim against Seller with respect thereto.

 

8



--------------------------------------------------------------------------------

5.11 Legal Proceedings.

 

  (a) Except as listed in Section 5.11 of the Seller’s Disclosure Schedule,
there is no, and during the past two (2) years prior to the Closing Date there
have been no, Legal Proceedings, in each case Related to the Business:
(i) pending or threatened against or affecting or otherwise relating to Seller,
the Products, the Purchased Assets or the Business, or (ii) that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement or the Related Agreements. To Seller’s Knowledge, no event or
circumstance has occurred or exists that may give rise to or serve as a basis
for any such Legal Proceeding.

 

  (b) There is no unsatisfied Liability, judgment, penalty or award resulting
from a Legal Proceeding, in each case Related to the Business, against or
affecting the Purchased Assets.

 

5.12 Tax Matters. The representations and warranties set forth in this
Section 5.12 are Seller’s sole and exclusive representations and warranties
regarding Tax matters. Except as set forth in Section 5.12 of the Disclosure
Schedules:

 

  (a) Seller has filed (taking into account any valid extensions) all material
Tax Returns required to be filed by Seller applicable to the Business. Such Tax
Returns are true, complete and correct in all material respects. Seller is not
currently the beneficiary of any extension of time within which to file any such
Tax Return other than extensions of time to file such Tax Returns obtained in
the ordinary course of business. All Taxes applicable to the Business due and
owing by Seller, or which Seller is obligated to withhold from amounts owing to
any employee, creditor or third party, have been paid or accrued.

 

  (b) There are no ongoing actions, suits, claims, investigations or other legal
proceedings by any taxing authority against Seller related solely to the
Business.

 

  (c) There is no action or audit now proposed, threatened or pending against,
or with respect to, Seller in respect of any Tax or related to the Business. To
Seller’s Knowledge no Governmental Authority will assess any additional Taxes.
No claim has ever been made by an authority in a jurisdiction where Seller does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction or that it must file Tax Returns in any such jurisdiction. There
are no Liens on any of the assets of Seller with respect to Taxes.

 

5.13 Finished Goods. The Finished Goods consist solely of Products that are not
opened, damaged, obsolete or of a faulty quality and in a quantity consistent
with the Ordinary Course of the Business, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value in accordance with Seller’s internal policies. Except as set
forth on Schedule 5.13, none of the Finished Goods is within twelve (12) months
of expiration on the Closing Date. Seller does not hold any Finished Goods on a
consignment basis. No write-down of such Finished Goods has been made or should
have been made in the period since the Interim Date.

 

9



--------------------------------------------------------------------------------

5.14 No Undisclosed Liabilities. To Seller’s Knowledge, there exist no
liabilities or claims of any kind whatsoever against Seller, of any kind,
including but not limited to for injury to person or property to any Person
suffered as a result of the sale of any Product or performance of any service by
Seller related to the Products including, but not limited to, claims arising out
of the defective or unsafe nature of the Products or services except those set
forth on Section 5.14 of Seller’s Disclosure Schedule (“Liabilities”).

 

5.15 Financial Statements.

 

  (a) Section 5.15(a) of the Seller’s Disclosure Schedule contains true and
complete copies of the following financial statements of the Business (the
“Financial Statements”) as of December 31, 2017 (the “Balance Sheet Date”) and
year to date through March 21, 2018 (the “Interim Date”): Revenue, Cost of Goods
Sold, and Gross Profits related to the Products, net of the reserves referred to
in Section 5.18(c).

 

  (b) The Financial Statements are true, complete and correct and the Cost of
Goods Sold, including as used in the calculation of Gross Profit, is presented
on a standard cost basis without the application of any variances. The Financial
Statements are based on the books and records of Seller, and fairly present the
Revenue, Cost of Goods Sold, and Gross Profits related to the Products as of the
Balance Sheet Date and the Interim Date.

 

5.16 Environmental.

 

  (a) The operations and activities of Seller Related to the Business comply,
and have in the past complied, in all respects with all material Environmental
Requirements. No Governmental Authority has provided written notice to Seller of
pending or currently proposed changes to any Environmental Requirements which,
when implemented or effective, may affect the value of the Purchased Assets,
create any Liabilities, or adversely impact Seller’s ability to perform during
the Transition Services Agreement.

 

  (b) There is no civil, criminal, administrative or other claim or Liability
pending, received, or, to the Knowledge of Seller, threatened against the Seller
relating in any way to any Environmental Requirements.

 

  (c) Seller has received no written notice or, to Seller’s Knowledge,
indication from any Governmental Authority or private or public entity advising
it that it is or may be responsible for any investigation or response costs with
respect to a release, threatened release or cleanup of chemicals or materials
produced by or resulting from any business, commercial or industrial activities,
operations or processes Related to the Business, including, without limitation,
any Hazardous Materials. To Seller’s Knowledge, no facts or circumstances exist
that are reasonably likely to give rise to such notices.

 

5.17 Insurance.

 

  (a)

Section 5.17(a) of Seller’s Disclosure Schedule sets forth: (i) an accurate and
complete list of each insurance policy and fidelity bond which covers the
Purchased Assets or Business and Seller with respect to the Business (the
“Policies”) and (ii) with respect to the Business, a list of all

 

10



--------------------------------------------------------------------------------

  pending claims and the claims history for Seller during the current year and
the preceding three years (including with respect to insurance obtained but not
currently maintained). There are no pending claims under any of such Policies
with respect to the Business as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.

 

  (b) Section 5.17(b) of Seller’s Disclosure Schedule describes any
self-insurance arrangement by or affecting the Seller with respect to the
Business, including any reserves thereunder, and describes the loss experience
for all claims that were self-insured in the current year and the preceding
three years.

 

  (c) All Policies are in full force and effect and are enforceable in
accordance with their terms. Seller has no Knowledge of any threatened
termination of any Policy.

 

5.18 Product Warranty.

 

  (a) There are no warranties (express or implied) outstanding with respect to
any Products currently or formerly manufactured, sold, distributed, shipped or
licensed, or any services rendered, by Seller in connection with the Business,
beyond that set forth in the standard conditions of sale or service, copies of
which are included in Section 5.18(a) of Seller’s Disclosure Schedule.

 

  (b) Each Product manufactured, sold, distributed, shipped or licensed, or
service rendered, by the Seller in connection with the Business has been in
conformity with all applicable contractual commitments and warranties. There are
no material design, manufacturing or other defects, latent or otherwise, with
respect to any Products and such Products are not toxic when used in accordance
with their intended use. Each Product that has been manufactured, sold,
distributed, shipped or licensed prior to Closing contains all warnings required
by applicable Law and such warnings are in accordance with reasonable industry
practice.

 

  (c) The Financial Statements reflect adequate reserves (in accordance with
Seller’s internal policies) for warranty claims and other Losses or Liabilities
related to any Product manufactured, sold, distributed, shipped or licensed by
the Seller on or prior to the Interim Date. The Financial Statements reflect
adequate reserves (in accordance with Seller’s internal policies) for all such
claims in connection with Products manufactured, sold, distributed, shipped or
licensed by Seller on or prior to the Closing.

 

5.19 RESERVED.

 

5.20 Solvency. Seller is not insolvent and will not be rendered insolvent by any
of the transactions contemplated by this Agreement and the Related Agreements.
“Insolvent” means, with respect to any Person, that the sum of the debts and
other probable Liabilities of such Person exceeds the present fair saleable
value of such Person’s assets.

 

5.21. Condition of Tangible Assets. All tooling and equipment that are included
in the Purchased Assets are in good operating condition and repair (subject to
normal wear and tear given the use and age of such Purchased Asset), are usable
in the ordinary course of the Business and, except as set forth on Schedule 5.21
of the Seller’s Disclosure Schedule, conform to all Laws and Authorizations
relating to their use and operation.

 

11



--------------------------------------------------------------------------------

5.22. Intellectual Property.

 

  (a) Schedule 1.1(b) hereof lists (by name, owner and, where applicable,
registration number and jurisdiction of registration, application, certification
or filing) all Intellectual Property that is owned by Seller and exclusively
Related to the Business (“Seller’s Owned Intellectual Property”); provided that
Schedule 1.1(b) is not required to list items of Seller’s Owned Intellectual
Property that is: (i) immaterial to the Business or (ii) not registered or the
subject of an application for registration. Except as described in Schedule
1.1(b), Seller owns the entire right, title and interest to all Seller’s Owned
Intellectual Property free and clear of all Liens.

 

  (b) Seller exclusively owns the entire right, interest and title to each item
of Intellectual Property exclusively Related to the Business as it is currently
conducted, free and clear of Liens.

 

  (c) All registration, maintenance and renewal fees related to Trademarks and
any other certifications, filings or registrations of Seller’s Owned
Intellectual Property (“Seller’s Registered Items”) that are currently due have
been paid and all documents and certificates related to such Seller’s Registered
Items have been filed with the relevant Governmental Authority or other
authorities for the purposes of maintaining such Seller’s Registered Items.
There are no actions that must be taken by Buyer within 60 days after the date
hereof, including the payment of any registration, maintenance or renewal fees
or the filing of any documents, applications or certificates for the purposes of
maintaining, perfecting or preserving or renewing Seller’s Registered Items. All
Seller’s Registered Items are in good standing, held in compliance with all
applicable legal requirements and enforceable by Seller. To Seller’s Knowledge,
all of Seller’s Owned Intellectual Property is valid.

 

  (d) Seller is not aware of any challenges (or any basis therefor) with respect
to the validity or enforceability of Seller’s Owned Intellectual Property.
Section 5.22(d) of the Seller’s Disclosure Schedule lists the status of any
proceedings or actions before the USPTO or any other Governmental Authority
anywhere in the world related to any of the Seller’s Owned Intellectual
Property, including the due date for any outstanding response by Seller in such
proceedings. Seller has not taken any action or failed to take any action that
could reasonably be expected to result in the abandonment, cancellation,
forfeiture, relinquishment, invalidation, waiver or unenforceability of Seller’s
Owned Intellectual Property.

 

  (e)

To Seller’s Knowledge, none of the Products or Purchased Assets, has infringed
or infringes upon, or otherwise unlawfully used or uses, the Intellectual
Property Rights of any Person. Seller, by conducting the Business as currently
conducted, has not infringed or does not infringe upon, or otherwise unlawfully
used or use, any Intellectual Property Rights of a Person. To Seller’s
Knowledge, Seller has not received any communication alleging that Seller has
violated or, by conducting the Business as currently conducted violates any
Intellectual Property Rights of a Person nor, to Seller’s Knowledge, is there
any basis therefor. No Action has been instituted, or, to Seller’s Knowledge,
threatened, relating to any Intellectual Property formerly or currently used

 

12



--------------------------------------------------------------------------------

  by Seller Related to the Business and none of the Seller’s Intellectual
Property is subject to any outstanding Order. To Seller’s Knowledge, no Person
has infringed or is infringing any Intellectual Property Rights of Seller
Related to the Business or has otherwise misappropriated or is otherwise
misappropriating Seller’s Intellectual Property Related to the Business.

 

  (f) Seller has taken commercially reasonable steps to protect and preserve the
confidentiality of all Proprietary Information owned by Seller Related to the
Purchased Assets that is not covered by an issued Patent. Any receipt or use by,
or disclosure to, a Person of Proprietary Information Related to the Purchased
Assets owned by Seller has been pursuant to the terms of binding written
confidentiality and non-use agreement between Seller and such Person
(“Nondisclosure Agreements”). Seller is, and to Seller’s Knowledge, all other
parties thereto are, in compliance in all material respects with the provisions
of the Nondisclosure Agreements. Except as set forth on Schedule 5.22(f) of
Seller’s Disclosure Schedule, Seller is in compliance with the terms of all
Contracts pursuant to which a Person has disclosed to, or authorized Seller to
use, Proprietary Information Related to the Business owned by such Person.

 

  (g) All current and former employees, consultants and contractors of the
Business have executed and delivered, and are in compliance with, enforceable
agreements regarding the protection of Proprietary Information and providing
valid written assignments of all Intellectual Property Related to the Business
conceived or developed by such employees, consultants or contractors in
connection with their services for the Business (“Work Product Agreements”).
True and complete copies of the forms of Work Product Agreements have been
provided to Buyer. No current or former employee, consultant or contractor or
any other Person has any right, claim or interest to any of the Seller’s
Intellectual Property.

 

  (h) Except as set forth on Schedule 5.22(h) of Seller’s Disclosure Statement,
the execution and delivery of this Agreement by Seller does not, and the
consummation of the transactions contemplated hereby (in each case, with or
without the giving of notice or lapse of time, or both), will not, directly or
indirectly, result in the loss or impairment of, or give rise to any right of
any Person to terminate or reprice or otherwise renegotiate Seller’s rights to
own any of its Intellectual Property nor require the consent of any Governmental
Authority or other Person in respect of any such Intellectual Property.

 

5.23. Absence of Certain Changes or Events. Except as set forth in Section 5.23
of the Seller’s Disclosure Schedule, since the Balance Sheet Date to the Closing
Date, as they Relate to the Business:

 

  (a) there has not been any material adverse change in the condition (financial
or otherwise), operations, prospects or results of operations of the Business;

 

  (b) Seller has not amended or changed, or proposed to amend or change, its
Charter Documents in a manner that could be expected to delay, or impair the
consummation of the transactions contemplated by this Agreement;

 

  (c) Seller has not sold, leased, transferred or assigned any Purchased Assets
or other property or assets Related to the Business, except for (i) the sale of
Inventory, and (ii) the sale of obsolete Inventory, in each case in the Ordinary
Course of the Business, with any sales of Products not being in excess of the
average monthly sales over the course of the twelve (12) months prior to
closing;

 

13



--------------------------------------------------------------------------------

  (d) Seller has not incurred, assumed or guaranteed any Indebtedness related to
the Purchased Assets;

 

  (e) Seller has not mortgaged, pledged or subjected to Liens any Purchased
Assets, except for Liens arising under lease financing arrangements existing as
of the Balance Sheet Date and Permitted Liens;

 

  (f) Seller has not taken any action outside the Ordinary Course of Business;

 

  (g) there has not been any violation of, or conflict with, any applicable Law
or any Business Authorization;

 

  (h) Seller has not agreed, or entered into any arrangement, to take any action
which, if taken prior to the date hereof, would have made any representation or
warranty set forth in this Section untrue or incorrect as of the date when made;

 

  (i) there has not been any material damage, destruction or loss with respect
to the assets, properties and rights of the Business, or the Purchased Assets,
whether or not covered by insurance;

 

  (j) Seller has not made any change in the accounting practices Related to the
Business in the two (2) years prior to the Closing Date; and

 

  (k) Seller has not agreed, whether in writing or otherwise, to do any of the
foregoing.

 

5.24. Customers and Suppliers. Section 5.24 of Seller’s Disclosure Schedule sets
forth: (a) the top ten (10) customers of the Products for each of the: i) twelve
(12) month period ending on December 31, 2017, and ii) the gross revenues
associated with each such customer (collectively, the “Top Customers”), and
(b) the top ten (10) suppliers of Seller Related to the Products (but excluding
any Supplier related to Excluded Assets) for each of the: i) twelve (12) month
period ending on December 31, 2017, and ii) the amount of payments associated
with each such supplier (collectively, the “Top Suppliers”). Since December 31,
2017 and except as set forth on Section 5.24 of Seller’s Disclosure Schedule,
none of the Top Customers or Top Suppliers has (i) ended its relationship with
Seller, (ii) materially reduced its purchases from Seller, (iii) ceased, or
indicated to Seller’s Knowledge any intention to cease, doing business with
Seller, or (iv) materially changed or indicated, to Seller’s Knowledge, any
intention to materially change any terms for future purchase, supply,
distribution, license or sale of Products or provision of supplies from the
terms that existed with respect to the purchase, supply, distribution, license
or sale of such products or services. To Seller’s Knowledge, none of the Top
Customers intends to end its relationship with Seller or to materially reduce
its purchases from Seller.

 

5.25. Completeness of Disclosure. The representations and warranties contained
in this Article V and in the Related Agreements delivered by Seller do not
contain any untrue or misleading statement of fact or omit to state any material
fact necessary in order to prevent the statements and information contained
therein from being untrue, false or misleading. Except for the representations
and warranties contained in this Article V and in the Related Agreements
delivered by Seller, neither Seller nor any other Person has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of Seller, express or implied. Buyer acknowledges that it is relying
solely upon its own investigation and the express representations and warranties
set forth herein.

 

14



--------------------------------------------------------------------------------

5.26. Survival of Representations and Warranties, etc. The representations and
warranties contained in this Agreement shall survive the execution and delivery
of this Agreement, any examination by or on behalf of the parties hereto and the
completion of the transactions contemplated herein, and a breach thereof shall
give rise to a Claim hereunder, but only to the extent specified below:

 

  (a) except as set forth in clauses (b), (c) and (d) below, the representations
and warranties contained in Article IV (Buyer’s Representations and Warranties)
and Article V (Seller’s Representations and Warranties) shall survive for a
period of twenty-four (24) months following the Closing Date;

 

  (b) the representations and warranties contained in Sections 4.1 (Buyer’s
Status), 4.2 (Buyer’s Power and Authority), 4.3 (Enforceability), 4.4 (No
Violation), 4.5 (No Commissions), 5.1 (Seller’s Status), 5.2 (Seller’s Power and
Authority), 5.3 (Enforceability), 5.4 (No Violations), 5.5 (No Commissions), 5.6
(Title), and 5.8 (Compliance with Law) (the “Fundamental Representations”),
shall survive for ten (10) years following the Closing Date;

 

  (c) the representations and warranties contained in Section 5.7 (Sufficiency)
(the “Sufficiency Representation”) shall survive for four (4) years following
the Closing Date; and

 

  (d) the representations and warranties contained in Section 5.12 (Taxes) and
any obligation under this Agreement for Buyer to pay Taxes shall survive until
the close of business on the sixtieth (60th) day following the expiry of the
applicable statute of limitations with respect to the Tax liabilities in
question (giving effect to any waiver, mitigation or extension thereof).

ARTICLE VI

CERTAIN AGREEMENTS AND COVENANTS OF THE PARTIES

 

6.1 Further Assurances. Each Party shall execute and deliver such additional
instruments and other documents and shall take such further actions as may be
reasonably necessary to effectuate, carry out and comply with all of the terms
of this Agreement and the transactions contemplated hereby, including without
limitation any filings or correspondence with any regulatory agency, notified
body or other person regarding Registrations, product recalls, adverse event
reports and the like.

 

6.2

Taxes. Notwithstanding anything to the contrary set forth herein, any
value-added, sales, transfer, documentary, stamp, filing, recordation, and other
similar Taxes and any notarial and registry fees and recording costs
attributable to the sale or transfer of the Purchased Assets shall be paid by
Buyer. Each Party will reasonably cooperate with the other Party in the conduct
of any Tax audit, claim for refund of Taxes or similar proceedings involving or
otherwise relating to any of the Purchased Assets (or the income therefrom).
Seller will prepare and file or cause to be prepared and filed all Tax Returns
that are required to be filed with respect to the Purchased Assets through the
Closing Date. Seller will pay or cause to be paid all Taxes required to be paid
by Seller with respect to such Tax Returns. All Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
that includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the period ending with and including the Closing
Date (with respect to any such taxable period, the “Pre-Closing Tax Period”),
and the number of days of such taxable period beginning after the

 

15



--------------------------------------------------------------------------------

  Closing Date (with respect to any such taxable period, the “Post-Closing Tax
Period”). Seller shall be liable for the proportionate amount of such Taxes that
is attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing
Period. If bills for such Taxes have not been issued as of the Closing Date,
and, if the amount of such Taxes for the period including the Closing Date is
not then known, the apportionment of such Taxes shall be made at Closing on the
basis of the prior period’s Taxes. After Closing, upon receipt of bills for the
period including the Closing Date, adjustments to the apportionment shall be
made by the parties, so that if either party paid more than its proper share at
the Closing, the other party shall promptly reimburse such party for the excess
amount paid by them. Buyer and Seller agree to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information and
assistance relating to the Business, the Purchased Assets and Assumed
Liabilities (including access to books and records) as is reasonably necessary
for the filing of all Tax Returns, the making of any election relating to Taxes,
the preparation for any audit by any Taxing Authority, and the prosecution or
defense of any Liability relating to any Tax. Any expenses incurred in
furnishing such information or assistance shall be borne by the party requesting
it.

 

6.3 Confidentiality. The Parties agree to maintain the terms and conditions of
that certain Nondisclosure Agreement effective January 4, 2018 in full force and
effect through and following Closing in accordance with its terms.

 

6.4 Warranties. Seller shall be financially responsible for all warranties
issued by Seller to customers with respect to Products manufactured or sold
prior to the Closing Date as well as any non-warranty returns of Products sold
prior to the Closing Date, provided that such returns are returned to Seller in
compliance with Seller’s return policy, which will not prevent such returns from
being made at Seller’s sole cost and expense. Buyer shall timely address any
customer claims against such warranties or such returns at Seller’s sole cost.
Seller will reasonably cooperate with Buyer at Seller’s sole expense in the
handling of any warranty claims for or returns of such Products.

 

6.5 Distributors. Seller shall be responsible for termination of the rights to
distribute the Products of the distributors listed on Schedule 6.5 (the “OUS
Distributors”) promptly following closing and Seller shall indemnify and hold
Buyer harmless against any claims of such OUS Distributors in connection with
the termination of their rights to distribute the Products.

 

6.6 Seller Marks. Buyer shall not adopt, use, or register any Seller Mark or any
confusingly similar words or symbols or the name of any of the products Buyer
markets, other than the use of such marks solely in connection with the labeling
of the Products or as otherwise expressly permitted in the Related Agreements.
Notwithstanding the foregoing, Seller grants to Buyer a non-assignable royalty
free, fully paid license to utilize Seller’s Marks in conjunction with the sale
of all Finished Goods and subsequent sales of Products (including but not
limited to as they appear on labeling, IFUs and elsewhere) following Closing
until all Registrations have been transferred to Buyer.

 

16



--------------------------------------------------------------------------------

6.7 Restrictive Covenants.

 

  (a) Seller agrees that for a period of three (3) years commencing on the
Closing Date (the “Restricted Period”), neither Seller nor any Affiliate of
Seller (as they now or in the future exist) will, directly or indirectly, own,
manage, operate, finance, join, or control, or participate in the ownership,
management, operation, financing or control of, or be associated as a partner,
lender, investor or representative in connection with, any profit or
not-for-profit business or enterprise that engages in any Competitive Activity.
“Competitive Activity” shall mean the design, manufacture, sale or distribution
of any of the Products or any products similar in function to the Products or
that are substitutes for the Products. For the avoidance of doubt, (i) the
design, manufacture, sale or distribution of any products that treat vascular
conditions do not constitute Competitive Activity and (ii) Seller’s activities
under the Transition Services Agreement and the Balloon Supply Agreement do not
constitute Competitive Activity.

 

  (b) Neither Party shall, at any time during the Restricted Period, directly or
indirectly solicit, induce or attempt to induce to enter the employ of such
Party or any other person or entity any employees of the other who are employed
by such other Party at Closing and with whom the hiring Party first became
acquainted prior to Closing related to work on the transactions contemplated in
this Agreement. Nothing herein shall impair a Party’s normal and customary broad
solicitations to the market or hiring an employee of the other Party who
responds to such general solicitation.

 

  (c) Neither Party shall urge, induce or seek to induce any of the other
Party’s Customers who have purchased Products within the prior twelve
(12) months to reduce or terminate their business with such other Party or in
any manner interfere with such other Party’s business relationships with its
Customers.

 

  (d) Neither Party shall disparage the other Party, its directors, officers,
employees, products, facilities, services or other persons or things associated
with the other Party or otherwise publish or communicate any information or
opinions that would reasonably be considered to be derogatory or critical of the
other Party, its directors, officers, employees, products, facilities, services
or anything associated with it.

 

  (e) Seller and Buyer each acknowledge that any breach of the covenants
contained in Section 6.8(a) and (b) could cause an irreparable injury to the
non-breaching party and that damages and remedies at law for any breach of any
such covenant could be inadequate. Seller and Buyer each acknowledge that, in
addition to any other remedies available to the non-breaching party, the
non-breaching party shall, without the necessity of proving actual damages or
posting any bond or other security, be entitled to seek injunctive relief and
other equitable relief to prevent a breach of any such covenant.

 

  (f) It is the desire and intent of the Parties to this Agreement that the
provisions of this Section 6.8 be enforced to the fullest extent permissible
under the Laws and public policies applied in each jurisdiction in which
enforcement is sought. If any particular provision or portion of this
Section 6.7 shall be adjudicated to be invalid, ineffective or unenforceable,
then it shall be deemed automatically amended to delete therefrom such provision
or portion adjudicated to be invalid, ineffective or unenforceable, such
amendment to apply only with respect to the operation of such provision in the
particular jurisdiction with respect to which adjudication is made.

 

6.8 Bulk Sales Laws. Buyer and Seller hereby waive compliance by Buyer and
Seller with the bulk sales Law and any other similar Laws in any applicable
jurisdiction in respect of the transactions contemplated by this Agreement and
the Related Agreements; provided, however, that Seller shall pay and discharge
when due all claims of creditors asserted against Buyer or the Purchased Assets
by reason of any noncompliance on Seller’s part, and shall take promptly all
necessary actions required to remove any Lien which may be placed upon any of
the Purchased Assets by reason of Seller’s noncompliance.

 

17



--------------------------------------------------------------------------------

6.9 Discharge of Business Obligations after Closing.

 

  (a) From and after the Closing, Seller shall pay and discharge on a timely
basis all of the Excluded Liabilities and Buyer shall pay and discharge on a
timely basis all of the Assumed Liabilities.

 

  (b) From and after the Closing, if Seller or any of its respective Affiliates
receives or collects any funds relating to any Purchased Asset (excluding
Product sold on or prior to the Closing Date), Seller or its Affiliate shall
remit such funds to Buyer within ten Business Days after its receipt thereof.
From and after the Closing, if Buyer receives or collects any funds relating to
any Excluded Asset or any Product sold on or prior to the Closing Date, Buyer
shall remit any such funds to Seller within ten Business Days after its receipt
thereof.

 

6.10 Access to Books and Records. Seller and Buyer shall preserve until the
tenth anniversary of the Closing Date all records possessed or to be possessed
by such party relating to any of the assets, Liabilities, Products or the
Business prior to the Closing. After the Closing Date, where there is a
legitimate business purpose, such party shall provide the other party with
access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (i) the officers and employees of such party
and (ii) the books of account and records of such party, but, in each case, only
to the extent relating exclusively to the assets, Liabilities, Products or the
Business prior to the Closing, and the other party and its representatives shall
have the right to make copies of such books and records at their sole cost or to
receive copies electronically from the party that possesses them; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to interfere unreasonably with the normal operations and business of
such party and is subject to such party’s rights to retain the confidentiality
of legally privileged documents and communications pursuant to the
confidentiality obligations set forth herein. Such records may nevertheless be
destroyed by a party if such party sends to the other party written notice of
its intent to destroy records, specifying with particularity the contents of the
records to be destroyed. Such records may then be destroyed after the 30th day
after such notice is given unless the other party objects to the destruction, in
which case the party seeking to destroy the records shall deliver such records
to the objecting party at the objecting party.

 

6.11

Further Assurances. Each Party agrees to cooperate fully with the other Parties
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
other Parties to evidence or reflect the transactions contemplated hereunder and
to carry out the intent and purposes of this Agreement. Upon the terms and
subject to the conditions hereof, Buyer and Seller shall each use its respective
reasonable best efforts to: (a) take or cause to be taken all actions and to do
or cause to be done all other things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and the Related Agreements; and (b) obtain in a
timely manner all Consents and Registrations and effect all necessary
Registrations and filings. Promptly after the Closing, the parties shall jointly
notify all customers of the Products: (a) of the

 

18



--------------------------------------------------------------------------------

  consummation of the transactions contemplated by this Agreement, (b) that all
purchase orders for Products issued prior to the Closing, but not shipped prior
thereto will be transferred to the Buyer and (c) that all purchase orders for
Products received after the Closing should be sent to the Buyer via a letter
substantially similar to that set forth on Exhibit H. On and from the Closing,
Seller shall provide Buyer with reasonable access, during regular business hours
and upon reasonable advance notice, to (i) the officers specified in the
definition of “Knowledge” herein and employees of Seller with knowledge of the
Products and the Business (including for the purpose of transferring to Buyer
relevant know-how and other information that is not in documented form) and
(ii) such information, documents and other materials (including manufacturing
instructions, SOPs, engineering specifications (e.g. specifications on tooling
and testing equipment), Test Method Validations, product drawings and related
information), in each case to the extent reasonably required by Buyer in
connection with the Business and relating to any shared assets to be utilized by
Buyer that are not included in the Purchased Assets acquired by Buyer hereunder,
and Buyer and its representatives shall have the right to make copies of such
information, documents and materials at their sole cost or to receive copies
electronically from Seller. Notwithstanding the foregoing, Buyer shall have no
right to access to any know-how, trade-secrets, technology, equipment, tooling
or materials (including components or raw goods) related to the manufacture of
Balloons.

 

6.12 Debarment. Each Party warrants and represents that neither it, nor any of
its employees or agents, ever have been, are currently, or are the subject of a
proceeding that could reasonably lead to it or such employees or agents becoming
debarred, suspended, or excluded from, or otherwise ineligible to participate in
from any federal, state or local healthcare program or by any federal, state, or
local agency or authority or been convicted of a criminal offense that falls
within the ambit of 21 U.S.C. §335a(a) or 42 U.S.C. §1320a – 7(a).

 

6.13 Survival. The covenants contained in this Section shall survive the
execution and delivery of this Agreement and Closing. Those obligations,
agreements and covenants of the parties that by their terms apply or are to be
performed in whole or in part, after the Closing, shall survive until performed
or expired pursuant to their terms.

ARTICLE VII

INDEMNIFICATION

 

7.1 Indemnification.

 

  (a) Seller covenants and agrees, to defend, indemnify and hold harmless Buyer,
its officers, directors, employees, agents, representatives and Affiliates
(individually a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) from and against, and pay or reimburse Buyer Indemnified
Parties for, any and all Losses resulting from, relating to or arising out of:

 

  i. any breach of any representation or warranty made by Seller in this
Agreement;

 

  ii. any failure of Seller to perform any covenant or agreement hereunder or
fulfill any other obligation in respect thereto;

 

  iii. any Excluded Liabilities or Excluded Assets;

 

19



--------------------------------------------------------------------------------

  iv. any and all Taxes of Seller and Seller’s Affiliates;

 

  v. the negligent act or omission, reckless conduct, or willful misconduct of
Seller in performing its obligations under this Agreement;

 

  vi. all Environmental Liabilities and Costs; and

 

  vii. any product returns with respect to Products manufactured or sold prior
to the Closing, except to the extent to the extent of any abuse or misuse of, or
failure to properly store, any Product by Buyer or any third party;

except, in each case, to the extent such Losses are due to the negligent or
fraudulent act or omission, reckless conduct, or willful misconduct of a Buyer
Indemnified Party or its Affiliates and successors and assigns, and their
respective employees, officers, directors, and agents.

Seller shall not be required to indemnify any Buyer Indemnified Party with
respect to any claim for indemnification unless and until the aggregate amount
of all Claims against Seller exceeds $75,000 (“Indemnification Deductible”), at
which time all Claims in excess of the Indemnification Deductible shall be
subject to recovery. Notwithstanding the foregoing, the Indemnification
Deductible shall not apply to any Claims that result from or are related to
Excluded Liabilities or Excluded Assets, Taxes for which Seller is responsible
under this Agreement (including any breach of the representations and warranties
in Section 5.12), any breach of the Seller’s Fundamental Representations or
Seller’s fraud (collectively, the “Buyer Fundamental Claims”) or any breach of
any covenant herein.

 

  (b) Buyer covenants and agrees to defend, indemnify and hold harmless Seller
and its officers, directors, employees, agents, advisers, representatives and
Affiliates (individually a “Seller Indemnified Party”, and collectively, the
“Seller Indemnified Parties”) from and against any and all Losses resulting
from, relating to or arising out of:

 

  i. any breach of any representation or warranty made by Buyer in this
Agreement;

 

  ii. any failure of Buyer to perform any covenant or agreement hereunder or
fulfill any other obligation in respect thereto;

 

  iii. any Assumed Liabilities;

 

  iv. any and all Taxes of Buyer and Buyer’s Affiliates:

 

  v. the negligent act or omission, reckless conduct, or willful misconduct of
Buyer in performing its obligations under this Agreement; and

 

  vi. all Claims by a Person arising out of the conduct of the Business by
Buyer, or Buyer’s ownership, operation or use of the Purchased Assets, following
the Closing Date;

except, in each case, to the extent such Losses are due to the negligent or
fraudulent act or omission, reckless conduct, or willful misconduct of a Seller
Indemnified Party or its Affiliates and successors and assigns, and their
respective employees, officers, directors, and agents.

Buyer shall not be required to indemnify any Seller Indemnified Party with
respect to any claim for indemnification unless and until the aggregate amount
of all Claims against Buyer exceed the Indemnification Deductible, at which time
all Claims in excess thereof shall be subject to recovery. Notwithstanding the
foregoing, the Indemnification Deductible shall not apply to any Claims that
result from or are related to Assumed Liabilities, any breach of Buyer’s
Fundamental Representations, Taxes for which Buyer is responsible under this
Agreement, or Buyer’s fraud (collectively, the “Seller Fundamental Claims”) or
any breach of any covenant herein.

 

20



--------------------------------------------------------------------------------

The indemnification obligations under this Article VII are not intended to, and
do not, apply in any respect to the Related Agreements, which agreements contain
discrete indemnification obligations of the Parties.

 

7.2 Claims. Any Buyer Indemnified Party or Seller Indemnified Party claiming it
may be entitled to indemnification under this Article VII (the “Indemnified
Party”) shall give prompt notice to the other party (the “Indemnifying Party”)
of each Legal Proceeding, matter, action, cause of action, claim, lawsuit,
demand, fact or other circumstances upon which a claim for indemnification (a
“Claim”) under this Article VII may be based. Such notice shall contain, with
respect to each Claim, such facts and information as are then reasonably
available, and the specific basis for indemnification hereunder. Failure to give
prompt notice of a claim hereunder shall not affect the Indemnifying Party’s
obligations under this Section, except to the extent the Indemnifying Party is
materially prejudiced by such failure.

 

  (a) Except in the event of a Claim involving a criminal action, Claim related
to a Contract with a customer, or Claim brought by a Government Entity, the
Indemnified Party shall permit the Indemnifying Party, at the Indemnifying
Party’s option and expense, to assume the complete defense of any Claim by a
Person, with full authority to conduct such defense and to settle or otherwise
dispose of the same and the Indemnified Party will fully cooperate in such
defense provided the Indemnifying Party will not, in defense of any such action,
suit, proceeding, claim, demand or assessment, except with the consent of the
Indemnified Party (which consent will not be unreasonably withheld), consent to
the entry of any judgment or enter into any settlement which provides for any
relief other than the payment of monetary damages and which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release from all Liability in respect thereof. After
notice to the Indemnified Party of the Indemnifying Party’s election to assume
the defense of such action, suit, proceeding, claim, demand or assessment, the
Indemnifying Party shall be liable to the Indemnified Party for such legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof at the request of the Indemnifying Party. As to those
actions, suits, proceedings, claims, demands or assessments with respect to
which the Indemnifying Party does not elect to assume control of the defense,
the Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at its cost and expense, and will consult with the
Indemnifying Party prior to settling or otherwise disposing of any of the same.
Notwithstanding anything to the contrary herein, with respect to any Claim
asserted by a Governmental Authority relating to Taxes, the Indemnifying Party
shall be entitled to participate in the defense, but the Indemnified Party shall
control such defense. The Indemnified Party will not settle any such Claim
without the prior consent of the Indemnifying Party, such consent not to be
unreasonably withheld.

 

  (b) In the event of a Claim that does not involve a claim by a third party
against the Indemnified Party, the Indemnified Party shall send notice of a
Claim to the Indemnifying Party (the “Notice of Claim”). The Notice of Claim
shall set forth the amount, if known, or, if not known, an estimate of the
foreseeable maximum amount of the Losses (which estimate shall not be conclusive
of the final amount of such Losses) and a description of the basis for such
Claim. The Indemnifying Party will have 30 days from receipt of such Notice of
Claim to dispute the Claim and will reasonably cooperate and assist the
Indemnified Party in determining the validity of the claim for indemnity. If the
Indemnifying Party does not give notice to the Indemnified Party that it
disputes such Claim within 30 days after its receipt of the Notice of Claim, the
Claim will be conclusively deemed subject to indemnification hereunder.

 

21



--------------------------------------------------------------------------------

  (c) Any indemnity payment under this Agreement shall be treated as an
adjustment to the Purchase Price for Tax purposes unless there is no reasonable
basis for doing so under the applicable Tax Law.

 

  (d) No Claim for a breach of representation or warranty shall be made or have
any validity unless the Indemnified Party shall have given written notice of
such Claim to the Indemnifying Party within the period of survival set forth in
Section 5.26. So long as notice is timely given, the representation or warranty
shall survive with respect to such Claim until such Claim is finally resolved.

 

7.3 Indemnity Limitations. Except in the event of a Buyer Fundamental Claim or a
Seller Fundamental Claim or breach of covenant, the total limit of liability for
any Indemnifying Party to an Indemnified Party shall not exceed $1.5 million and
the total limit of liability for any Indemnifying Party to an Indemnified Party
in respect of (i) Seller’s breach of the Sufficiency Representation or (ii) any
breach of covenant shall not exceed the Purchase Price. TO THE MAXIMUM EXTENT
ALLOWED BY APPLICABLE LAW, WITH RESPECT TO ANY CLAIM BY A PARTY AGAINST THE
OTHER PARTY ARISING UNDER THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT IN NO
EVENT SHALL A PARTY BE LIABLE FOR PUNITIVE, MULTIPLE OR EXEMPLARY DAMAGES EXCEPT
IN THE EVENT OF FRAUD OR TO THE EXTENT THE INDEMNIFIED PARTY IS LIABLE TO AN
UNAFFILIATED THIRD-PARTY FOR SUCH PUNITIVE, MULTIPLE OR EXEMPLARY DAMAGES AS A
RESULT, AND TO THE EXTENT, OF THE INDEMNIFYING PARTY’S ACTIONS OR CONDUCT.

 

7.4 Exclusive Remedy. The indemnification obligations of the Parties hereto are
the exclusive remedy of Buyer and Seller hereunder for any claim or breach or
alleged breach of this Agreement, except in the case of fraud and in respect of
any breach(es) of Section 6.7 (Restrictive Covenants) hereof with respect to
which a Party may seek to obtain equitable relief. Subject to the preceding
sentence and the exceptions contained therein, each Party hereto waives any
claim or cause of action against the other Party, other than its indemnification
rights set forth in Article VII and the right to enforce those indemnification
rights in the event of any breach of this Article VII and acknowledges that this
is a material inducement for each Party to enter into this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

 

8.1

Entire Agreement; No Third-Party Beneficiaries; Amendment; Waiver; Remedies.
This Agreement (including the exhibits and schedules attached hereto) and other
documents executed and delivered at the Closing pursuant hereto, contain the
entire understanding of the Parties in respect of the subject matter hereof and
thereof and supersede all prior agreements, representations, warranties,
covenants and understandings (oral or written) between or among the Parties with
respect to such subject matter. This Agreement is not intended to confer upon
any Person, other than the Parties, any rights or remedies hereunder. This
Agreement may not be modified, amended, supplemented, canceled

 

22



--------------------------------------------------------------------------------

  or discharged and no waiver hereunder may be granted, except by written
instrument executed by all of the Parties. No failure to exercise, and no delay
in exercising, any right, power or privilege under this Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the Parties.
No extension of time for performance of any obligations or other acts hereunder
or under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts.

 

8.2 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing, shall be delivered in person, by email or by a
nationally recognized overnight delivery and shall be deemed given (a) when
delivered in person, (b) on the business day sent by email, if sent before 5
p.m. ET on such business day, and if sent after 5 p.m. ET, on the next business
day, or (c) the business day after delivered to a nationally recognized
overnight courier (postage pre-paid) for next business day delivery, in each
case, at the following addresses (or at such other addresses as a Party shall
designate by written notice to the other Party pursuant to this Section):

If to Seller:

LeMaitre Vascular, Inc.

Attn: Legal Dept.

63 Second Avenue

Burlington, Massachusetts 01803

With a copy by email to: legal@lemaitre.com

If to Buyer:

Specialty Surgical Instrumentation, Inc.

Attn: Chief Executive Officer

3034 Owen Drive

Antioch, TN 37013

With a copy to:

RoundTable Healthcare Partners

272 East Deerpath Rd

Lake Forest IL 60045

Attention: R. Craig Collister

With copy to: Phillip Smith

 

8.3 Expenses. In connection with this Agreement or any transaction contemplated
hereby, each Party shall pay its respective expenses, including, but not limited
to, legal, accounting, brokers’ and investment banking fees and expenses.

 

23



--------------------------------------------------------------------------------

8.4 Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of the Parties and their respective
successors and permitted assigns and shall be enforceable by any such successors
and assigns. This Agreement and any rights and obligations hereunder may not be
assigned by either Party without the prior written consent of the other Party,
which will not be unreasonably withheld. Any purported assignment in violation
of the preceding sentence will be void ab initio. Notwithstanding the foregoing,
either Party may assign this Agreement freely to any party that acquires more
than 50% of its voting rights, equity or assets.

 

8.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument. A facsimile or digital image of a signature (such
as a .pdf file) of any Party shall be considered to have the same binding legal
effect as an original signature.

 

8.6 Severability. If any word, phrase, sentence, clause, section, subsection or
provision of this Agreement as applied to either Party or to any circumstance is
adjudged by a court to be invalid or unenforceable, the same will in no way
affect any other circumstance or the validity or enforceability of any other
word, phrase, sentence, clause, section, subsection or provision of this
Agreement.

 

8.7 Interpretation. When a reference is made in this Agreement to an article,
section, paragraph, clause, schedule or exhibit, such reference shall be deemed
to be to this Agreement unless otherwise indicated. The headings contained
herein and on the schedules are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement or the schedules.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” As used herein, words in the singular will be held to include the
plural and vice versa (unless the context otherwise requires), words of one
gender shall be held to include the other gender (or the neuter) as the context
requires, and the terms “hereof”, “herein”, and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement. Any reference to
any federal, state, local, or foreign statute or Law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.

 

8.8 Arm’s Length Negotiations; Construction. Each Party herein expressly
represents and warrants to the other Party hereto that (a) before executing this
Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; and (d) this Agreement is
the result of arm’s length negotiations conducted by and among the Parties and
their respective counsel. The Parties agree and acknowledge that they, and their
respective legal counsel, have jointly participated in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumptions or burdens of proof shall arise
favoring any Party by virtue of the authorship of any of the provisions of this
Agreement.

 

8.9

Governing Law and Venue. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the State of Delaware, without regard to the conflict of law
principles thereof. The Parties hereby irrevocably submit to the exclusive

 

24



--------------------------------------------------------------------------------

  jurisdiction of the courts located in the Commonwealth of Massachusetts in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
Parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a Massachusetts state or
federal court. The Parties hereby consent to and grant any such court
jurisdiction over the person of such Parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided herein or in such other manner
as may be permitted by applicable Law, shall be valid and sufficient service
thereof.

 

8.10 Exhibits and Schedules. Any matter, information or item disclosed in this
Agreement or the Disclosure Schedules delivered by a Party or in any of the
schedules or exhibits attached hereto, under any specific representation,
warranty, or covenant shall be deemed to have been disclosed for all purposes of
this Agreement in response to every representation, warranty or covenant in this
Agreement in respect of which such disclosure is reasonably apparent on its
face. The inclusion of any matter, information or item in any schedule to this
Agreement shall not be deemed to constitute an admission of any liability to any
third party or otherwise imply, that any such matter, information or item is
material or creates a measure for materiality for the purposes of this Agreement
or otherwise.

 

8.11 No Other Warranties, Representations, Covenants or Duties. Buyer
acknowledges that it has conducted such due diligence investigation of Seller
and the Business and affairs as it considers appropriate. Except as expressly
provided in this Agreement or the Related Agreements, the Parties disclaim any
express or implied warranties, representations, covenants or duties in
connection herewith.

 

8.12 Public Statements. The Parties shall consult with each other before issuing
any press release with respect to this Agreement or the transactions
contemplated hereby, and no Party shall issue any press release prior to
obtaining the other Party’s prior approval, which approval shall not be
unreasonably withheld, except that no such approval shall be necessary to the
extent disclosure may be required by applicable Law or the rules of any stock
exchange. Buyer acknowledges that Seller may be required to file this Agreement
and one or more of the agreements contemplated by this Agreement with the United
States Securities and Exchange Commission and Seller acknowledges and agrees
that Buyer may freely include information regarding the Products and Purchased
Assets acquired hereunder on its web site and communicate such information to
customers.

 

8.13 Definitions. The following capitalized terms have the meanings set forth
below.

“Affiliate,” with respect to a Party, shall mean any corporate or other entity
that, directly or indirectly, controls, is controlled by, or is under common
control with such Party, where “control” means the ownership of not less than
fifty percent (50%) of the voting shares of a corporation, or not less than
fifty percent (50%) of the decision-making authority as to such other
unincorporated entity, provided that such entity shall be an Affiliate only so
long as such control exists.

 

25



--------------------------------------------------------------------------------

“Assumed Liabilities” means (i) any Taxes relating to the Products or the
Purchased Assets attributable to any period or partial period after the Closing
Date; (ii) any product liability or warranty claims or any claim for injury to
any person or property involving any Product (other than the Finished Goods,
provided that such Finished Goods have not been abused or misused, or improperly
stored by Buyer or any third party) or any other obligation under this Agreement
arising out of acts, omissions or events occurring after the Closing Date;
(iii) any liability, obligations, and commitments related to promotional and
marketing activities for the Products performed after the Closing Date,
including the development, distribution and use of any sales aids or promotional
materials; (iv) all liabilities, obligations, claims, causes of action, and
litigation involving or related to the Purchased Assets (other than the Finished
Goods, provided that such Finished Goods have not been abused or misused, or
improperly stored by Buyer or any third party), or use thereof, arising after
the Closing Date; and (v) all liabilities obligations, claims, causes of action,
and litigation involving or related to Product manufactured by Buyer or on
behalf of Buyer (other than by Seller) after the Closing Date.

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Authority or pursuant
to any Law, including by not limited to 510(k) and similar FDA approvals.

“Balloon” means the balloon comprising a part of the Reddick Cholangiogram
Catheter.

“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials and other documents,
records and files, in each case exclusively Related to the Business, including
but not limited to books and records relating to the Purchased Assets and the
Seller’s Intellectual Property.

“Business” means the manufacture and sale of the Products as such business has
been conducted within the six (6) months prior to and including the Closing
Date.

“Contract” means any agreement, contract or understanding, written or oral,
including any sales order or customer purchase order Related to the Business.

“Environmental Requirements” shall mean CERCLA, and all other Laws and similar
provisions having the force and effect of law concerning pollution,
contamination or protection of the environment, as the foregoing are enacted and
in effect prior to, or on the Closing Date.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any nation or government, state, regional, local
or other political subdivision thereof, and any entity or official exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Hazardous Materials” means any hazardous, infectious or toxic substance,
chemical, pollutant, contaminant, emission or waste which is or becomes
regulated by any local, state, federal or foreign authority. Hazardous Materials
include, without limitation, anything which is: (a) defined as a “pollutant”
pursuant to 33 U.S.C. § 1362(6); (b) defined as a “hazardous waste” pursuant to
42 U.S.C. § 6921; (c) defined as a “regulated substance” pursuant to 42 U.S.C. §
6991; (d) defined as a “hazardous substance” pursuant to 42 U.S.C. § 9601(14);
(e) defined as a “pollutant or contaminant” pursuant to 42 U.S.C. § 9601(33);
(f) any petroleum products; (g) asbestos or asbestos containing materials; and
(h) polychlorinated biphenyls.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
obligations arising in the ordinary course of the Business, (d) any obligations
as lessee under capitalized

 

26



--------------------------------------------------------------------------------

leases, (e) any indebtedness created or arising under any conditional sale or
other title retention agreement with respect to acquired property, (f) any
obligations, contingent or otherwise, under acceptance credit, letters of credit
(whether drawn upon or not) or similar facilities, (g) any legal fees,
arbitration expenses, court costs, experts’ fees and attorney’s fees and other
costs and expenses related to legal disputes, (h) any guaranty of any of the
foregoing, (i) all obligations and liabilities secured by any Lien (other than
Permitted Liens) upon any Purchased Assets; (j) all accrued interest, fees,
costs, premiums, expenses, reimbursements, indemnities, breakage costs,
penalties or the employer portion of any payroll taxes, if any, and all other
amounts payable at or as a result of the Closing in connection with any of the
foregoing; k) any customer prepayments; and l) any obligations to employees or
former employees for payroll, severance, or other payments.

“Intellectual Property” means: (i) inventions (whether or not patentable), Trade
Secrets, technical data, databases, customer lists, designs, tools, methods,
processes, technology, ideas, know-how, source code, product road maps and other
proprietary information and materials (“Proprietary Information”); (ii)
Trademarks and service marks (whether or not registered), trade names, logos,
trade dress and other proprietary indicia and all goodwill associated therewith;
(iii) documentation, advertising copy, marketing materials, websites,
specifications, drawings, graphics, databases, recordings and other works of
authorship, whether or not protected by Copyright; (iv) computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof (collectively, “Software”); and (v) all forms of legal
rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iv) in any country of
the world (“Intellectual Property Rights”), including applications, USPTO
filings, all registered and unregistered copyrights in both published and
unpublished works (“Copyrights”), all Trademarks (including but not limited to
those set forth on Exhibit 1.1(b), service marks and other proprietary indicia
(whether or not registered), Trade Secret rights, moral rights or other literary
property or authors rights, and all applications, registrations, issuances,
divisions, continuations, renewals, reissuances and extensions of the foregoing.

“Knowledge” means in the case of Seller, the actual knowledge, with respect to
any fact or matter, what is known or, with reasonable inquiry should have been
known, to Laurie Churchill (SVP and General Counsel), Andrew Hodgkinson (SVP,
Clinical, Regulatory and Quality Affairs), Dave Roberts (President) and Trent
Kamke (SVP, Operations) at the time of any representation, statement or
disclosure made by Seller in this Agreement.

“Law” means any statute, law, ordinance, regulation, rule, code, order, writ,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Authority or any arbitrator or arbitration panel.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
transfer restriction, right of first refusal, pre-emptive right, claim, adverse
claim or charge of any kind.

“Losses” means all losses, liabilities, demands, claims, suits, actions,
interest, fines, penalties, damages, deficiencies, costs (including court costs
and arbitration costs) and expenses (including reasonable attorneys’ fees and
experts’ and other advisors’ fees).

 

27



--------------------------------------------------------------------------------

“Ordinary Course of Business” means such actions taken in the ordinary course of
Seller’s normal operations related to the Products and consistent in nature,
scope and magnitude with its past, normal and customary practices.

“Permitted Liens” means: (a) Liens for Taxes not yet due, payable or delinquent
or for Taxes that the taxpayer is contesting in good faith through appropriate
proceedings, (b) workers’, carriers’ and mechanics’ or other like Liens incurred
in the Ordinary Course of Business with respect to which payment is not due and
that do not impair the conduct of the Business or the present or proposed use,
value or marketability of the affected property; and (c) Liens that are
immaterial in character, amount, and extent and which do not detract from the
value or marketability or interfere with the present or proposed use of the
properties they affect.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

“Registrations” means the authorizations, approvals, consents, certificates,
licenses, permits, registrations, (including but not limited to 510(k) and CE
marks) and all other authorizations of any Governmental Authority necessary to
manufacture, distribute, sell or market Products that are set forth in Schedule
1.1(a).

“Related Agreements” means the Transition Services Agreement, Bill of Sale,
Trademark Assignment, Balloon Supply Agreement, Quality Agreement and all other
agreements entered into by the Parties hereunder or in conjunction with
effectuating the goals of this Agreement.

“Related to the Business” means used, held for use or acquired or developed for
use in the Business or otherwise relating to, or arising out of, the operation
or conduct of the Business.

“Seller Marks” means all Seller trademarks, service marks and trade names other
than those listed on Schedule 1.1(b).

“Taxes” means all taxes, fees, charges, or other assessments, including, but not
limited to, sales, value added, income, excise, property, sales, use, payroll,
franchise, intangible, withholding, social security and unemployment taxes
imposed by any federal, state, local or foreign governmental agency, and any
interest or penalties related thereto.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.

“Transferred Know-How” means all know-how, trade secrets, and technology to the
extent directly and specifically related to the manufacture, registration,
marketing, distribution or sale of the Products, but excluding all know-how,
trade secrets, and technology related to the manufacture of Balloons.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date hereof.

 

SELLER: LEMAITRE VASCULAR, INC. By:   /s/ David B. Roberts Name:   David B.
Roberts Title:   President BUYER: SPECIALTY SURGICAL INSTRUMENTATION, INC. By:  
Scott Kunkel Name:   Scott Kunkel Title:   Chief Financial Officer

 

29